Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 1/6/2022.  Claims 1, 2, 4-12, and 14-20 are pending in the case. Claims 1, 12, and 19 are written in independent form. Claims 3 and 13 have been cancelled.
Applicant’s amendments and remarks filed on 1/6/2022 have been fully considered but were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



For reasons addressed below, at least Claims 1, 12, and 19 should be rejected under 35 U.S.C. 101 as being directed to an abstract idea.

As per Claim 1,
STEP 1 (Yes):Independent Claim 1 is directed to a computing platform.
STEP 2A Prong One (Yes):Independent Claim 1 is directed to performing mental processes for retrieving a measure of a 
Limitations include:
retrieve a measure of the specific geographic area of the digital display system; (mental process)retrieve a measure of online activity trending in the specific geographic area; (mental process),
	match the measure of online user activity with a corresponding content using a rules mapping table; (mental process) and
display the corresponding content; (mental process)
Step 2A Prong Two (No):
Independent Claim 1 recites the use of a digital display system comprising a display device and a controller, at least one processor, a communication interface communicatively coupled to the at least one processor, memory storing computer-readable instructions that are executed by the at least one processor and the use of a ride-sharing or auto-sharing smartphone application by an entity. Independent Claim 1 further recites pointing to a memory address in a display content storage unit, accessing display content stored at the memory address in the display content storage unit, and displaying the accessed display content. These limitations may constitute as merely using a computer as a tool to perform at least a portion of an abstract idea and thus does not recite additional elements that amount to significantly more than the judicial exception.
Step 2B (No):It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to the use of a digital display system comprising a display device and a controller, at 
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

As per Claim 12,
STEP 1 (Yes):Independent Claim 12 is directed to a method.
STEP 2A Prong One (Yes):Independent Claim 12 is directed to performing mental processes for retrieving a measure of online user activity trending in a specific area, matching the retrieved information with a corresponding content, and displaying the corresponding content.
Limitations include:
	retrieve a measure of online activity trending in the specific geographic area; (mental process),
	match the measure of online user activity with a corresponding content using a rules mapping table; (mental process) and
display the corresponding content; (mental process)
Step 2A Prong Two (No) and Step 2B (No):Independent Claim 12 recites the use of a computing platform comprising at least one processor, a communication interface, a memory, a digital display system, and the use of a ride-sharing or auto-sharing smartphone application by an entity. Independent Claim 12 further recites pointing to a memory address in a display content storage unit, accessing display content stored at the memory address in the display content storage unit, and displaying the accessed display content. These limitations may constitute as merely using a computer as a tool to perform at least a portion of an abstract idea and thus does not recite additional elements that amount to significantly more than the judicial exception.
Step 2B (No):It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to the use of a digital display system comprising a display device and a controller, at least one processor, a communication interface communicatively coupled to the at least one processor, memory storing computer-readable instructions that are executed by the at least one processor and the use of a ride-sharing or auto-sharing smartphone application by an entity, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such high-level and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

As per Claim 19,
STEP 1 (Yes):Independent Claim 19 is directed to a computing platform.
STEP 2A Prong One (Yes):Independent Claim 19 is directed to performing mental processes for retrieving a measure of online user activity trending in a specific area, matching the retrieved information with a corresponding content, and using the corresponding content to display graphics.
Limitations include:
	retrieve a measure of online activity trending in the specific geographic area; (mental process),
	match the measure of online user activity with a corresponding content using a rules mapping table; (mental process) and
display the corresponding content; (mental process)
Step 2A Prong Two (No):Independent Claim 19 recites the use of a non-transitory computer-readable media storing instructions that are executed by a computing platform comprising at least one processor, a communication interface, a memory, a digital display system, and the use of a ride-sharing or auto-sharing smartphone application by an entity. Independent Claim 19 further recites pointing to a memory address in a display content storage unit, accessing display content stored at the memory address in the display content storage unit, and displaying the accessed display content. These limitations may constitute as merely using a computer as a tool to perform at least a portion of an abstract idea and thus does not recite additional elements that amount to significantly more than the judicial exception.
Step 2B (No):It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to the use of a digital display system comprising a display device and a controller, at least one processor, a communication interface communicatively coupled to the at least one processor, memory storing computer-readable instructions that are executed by the at least one processor and the use of a ride-sharing or auto-sharing smartphone application by an entity, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such high-level and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Pre-Grant Publication No. 2018/0239500, hereinafter referred to as Allen), and further in view of Xia et al. (U.S. Pre-Grant Publication No. 2020/0310600, hereinafter referred to as Xia), Warr et al. (U.S. Patent No. 10,575,123, hereinafter referred to as Warr), and Mandyam et al. (U.S. Pre-Grant Publication No. 2012/0150645, hereinafter referred to as Mandyam).

Regarding Claim 1
Allen teaches a computer platform, comprising:
a digital display system comprising a display device and a controller, wherein the digital display system is located in a specific geographic area;
Allen teaches “video display device for providing textual, audiovisual, and/or graphical output (Para. [0098]) where “memory 112 may have, store, and/or include an interface customization/generation module 112g” which “may store instructions and/or data that may cause or enable the dynamic interface customization and generation computing platform 110 to generate one or more customized user interfaces based on the predicted features of functions to access, enabled feature or functions, disabled features or functions, and the like” (Para. [0047]). Allen further teaches an example of the system being an Automated Teller Machine (ATM) that “a user may visit…every other Friday (e.g., payroll Fridays) at 5:30p.m. to make a withdrawal” (Para. [0023]) thereby teaching the digital display system being located in a specific geographic area.
at least one processor (Para. [0038]);
a communication interface communicatively coupled to the at least one processor (Para. [0038]); and
memory storing a rule mapping table and further storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (Para. [0038]):
Allen teaches storing a rule mapping table by teaching “one or more machine learning datasets may be generated based on data from various sources including historical data associated with previous user interaction or activity within a system, user activity in systems external to the entity implementing the system, frequency of particular activity taken, sequences of actions, and the like” (Para. [0005]) and using the machine learning engine 112d (Para. [0042]), the machine learning being used to analyze activity by a user and match the activity to a corresponding set of features and display layouts (Paras. [0067]-[0072]).
retrieving a measure of the specific geographic area of the digital display system;
Allen teaches retrieving a measure of a “given area” for a given user in order to determine “past behavior of other users in the same area as the given user’s location (or the service location)” (Col.  & Col. 4 Line 40 – Col. 5 Line 23) thereby teaching retrieving a measure of the specific geographic area of the digital display system that a user is interacting with.
retrieve a measure of online user activity trending;
Allen teaches retrieving a measure of a user’s online activity trending by retrieving data related to the user’s “previous internet history, internal system history, or the like” (Para. [0085]).
match, by the at least one processor, the measure of online user activity with a corresponding content using the rules mapping table;
Allen teaches “one or more machine learning datasets may be generated based on data from various sources including historical data associated with previous user interaction or activity within a system, user activity in systems external to the entity implementing the system, frequency of particular activity taken, sequences of actions, and the like” (Para. [0005]) and using the machine learning engine 112d (Para. [0042]), the machine learning being used to analyze activity by a user and match the activity to a corresponding set of features and display layouts (Paras. [0067]-[0072]).
send, via the communication interface to the digital display system, a pointer to the corresponding content, wherein the pointer is to a memory address in the display content storage unit;
Allen teaches sending a pointer to corresponding features in memory to be enabled and display the customized user interface by teaching first generating the customized user interface with enabled features and then actually displaying the customized user interface based on the stored features (Paras. [0072]-[0074]).
cause the controller of the digital display system to retrieve a graphics display content stored at the memory address in the display content storage unit; and
Allen teaches “video display device for providing textual, audiovisual, and/or graphical output (Para. [0098]) where “memory 112 may have, store, and/or include an interface customization/generation module 112g” which “may store instructions and/or data that may cause or enable the dynamic interface customization and generation computing platform 110 to generate one or more customized user interfaces based on the predicted features of functions to access, enabled feature or functions, disabled features or functions, and the like” (Para. [0047]).
display, by the controller, on the display device, the graphics display content.
Allen teaches displaying the customized user interface based on the stored features (Paras. [0072]-[0074]).


Allen explicitly teaches all of the elements as recited above except:
retrieve a measure, by an entity operating a ride-sharing or auto-sharing smartphone application, of online user activity trending;
retrieve a measure of online user activity trending in the specific geographic area; and
the rules mapping table comprises an entry identifying a trending search keyword corresponding to an event venue;

However, in the related field of endeavor of generating displays based on user information, Warr teaches:
retrieve a measure, by an entity operating a ride-sharing or auto-sharing smartphone application, of online user activity trending;
Warr teaches detecting one or more triggers to determine whether to cause a notification(s) to be presented to a user where “for instance, the application content can suggest items or entities that are popular with users of the network-based service in the area in which the user 197 is located” (Col. 13 Lines 15-42).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Warr and Allen at the time that the claimed invention was effectively filed, to have combined the suggestion of popular items or entities in a geographic area, as taught by Warr, with the systems and methods for generating dynamically created user interface for users based on machine learning, as taught by Allen.
One would have been motivated to make such combination because Warr teaches the contextual notification as being “interactive for the user to cause a request user interface to be presented that is aimed at streamlining the user experience in submitting service requests (e.g., by pre-selecting items for the user)” which “enables the user application to better utilize the limited display real estate…and enables the user to avoid scrolling through numerous menus” (Col. 6 Lines 51-61) and Allen teaches using a display system with limited display real estate, such as an ATM.


Allen and Warr explicitly teach all of the elements as recited above except:
retrieve a measure of online user activity trending in the specific geographic area; and
the rules mapping table comprises an entry identifying a trending search keyword corresponding to an event venue;

However, in the related field of endeavor of dynamically generated displays, Xia teaches:
retrieve a measure of online user activity trending in the specific geographic area;
Xia teaches displaying a “dynamic information area…configured to display dynamic information recommended by the electronic device for a user, such as popular news [and] popular products” (Para. [0049]) thereby teaching retrieving a measure of online user activity trending that indicates popular news and/or popular products.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Xia, Warr, and Allen at the time that the claimed invention was effectively filed, to have combined the recommendation of popular content in a dynamic information area, as taught by Xia, with the suggestion of popular items or entities in a geographic area, as taught by Warr, and  the systems and methods for generating dynamically created user interface for users based on machine learning, as taught by Allen.
One would have been motivated to make such combination because Allen teaches the dynamically generated user interface “may include…additional content and/or links to websites that might also be of interest to the user” (Para. [0085]) and Xia teaches displaying “dynamic information recommended by the electronic device for a user, such as popular news [and] popular products” (Para. [0049]) and it would have been obvious to a person having ordinary skill in the art that displaying the types of recommended information for a user, as described in Xia, as part of the inclusion of additional content “that might also be of interest to the user”, as described in Allen, would create a more dynamic interface capable of providing a wider array additional content that might be of interest to the user.


Allen, Warr, and Xia explicitly teach all of the elements as recited above except:
the rules mapping table comprises an entry identifying a trending search keyword corresponding to an event venue;

However, in the related field of endeavor of generating displays based on user information, Mandyam teaches:
the rules mapping table comprises an entry identifying a trending search keyword corresponding to an event venue;
Mandyam teaches a real time user activity-driven targeted display advertising system that gathers online consumer information, analyzes the consumer information to determine consumer interest trends, and utilizing the consumer interest trend to define a target advertising market to display targeted display to the target advertising market (Abstract).  Mandyam further teaches identifying “a geographic location for the target market by…zip code” (Para. [0019]) and “the accessing activity defining consumer interest may also be analyzed by geographic area, specific venue, specific time, as noted above” (Para. [0030]) “to determine a consumer information seeking volume or trend, such as, a high number of users…or at least a number of users that is above ‘normal,’ however normal may be defined, for the given definable target market, e.g., geographically, in a definable area in and around the HP Arena in San Jose, have been looking for sushi restaurants, over some definable prior time period, e.g., since the Sharks game ended fifteen minutes ago” (Para. [0031]).
Therefore, Mandyam teaches identifying trending search keyword, such as sushi restaurants, corresponding to an event venue, HP Arena, which corresponds to a geographic area and zip code.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Mandyam, Xia, Warr, and Allen at the time that the claimed invention was effectively filed, to have combined the analysis of real-time user activity, as taught by Mandyam, with the recommendation of popular content in a dynamic information area, as taught by Xia, the suggestion of popular items or entities in a geographic area, as taught by Warr, and the systems and methods for generating dynamically created user interface for users based on machine learning, as taught by Allen.
One would have been motivated to make such combination because Mandyam teaches exploiting “the indication of consumer interest within the defined target advertising market” (Para. [0035]) in order to target users with displays reflecting real-time user activity and it would have been obvious to a person having ordinary skill in the art that providing more current additional content in the display taught by Allen would improve the likelihood that the content would be of interest to the user viewing the content in real time.

Regarding Claim 2
Allen, Warr, Xia, and Mandyam further teach:
wherein the measure of online user activity trending is retrieved from an online search analytics database.
Xia teaches displaying a “dynamic information area…configured to display dynamic information recommended by the electronic device for a user, such as popular news [and] popular products” (Para. [0049]) thereby teaching retrieving trending news and products form an online search analytics database related to news and/or products.

Regarding Claim 4
Allen, Warr, Xia, and Mandyam further teach:
wherein the match step further comprises matching the corresponding content to a plurality of online user activity
Allen teaches one or more machine learning datasets may be generated based on data from various sources including historical data associated with previous user interaction or activity within a system, user activity in systems external to the entity implementing the system, frequency of particular activity taken, sequences of actions, and the like” (Para. [0005]) and using the machine learning engine 112d (Para. [0042]), the machine learning being used to analyze activity by a user and match the activity to a corresponding set of features and display layouts (Paras. [0067]-[0072]). Therefore Allen teaches a loose matching of the plurality of online user activity to the features and layout to be displayed.

Regarding Claim 5
Allen, Warr, Xia, and Mandyam further teach:
wherein the plurality of online user activity comprises activity originating from a smarthome device operated in the specific geographic area.
Allen teaches collecting user activity which “may include particular websites visited, types of websites visited, time, date, or the like, of visits to particular sites, functions or features accessed from particular sites, geographic location when accessing one or more sites, and the like” (Para. [0033]) where user activity is collected from devices that “may, in some instances, be and/or include server computers, desktop computers, laptop computers, tablet computers, smart phones, or the like” (Para. [0035]) thereby teaching smart home devices in the form of at least tablet computers and smart phones.

Regarding Claim 6
Allen, Warr, Xia, and Mandyam further teach:
wherein the plurality of online user activity comprises activity originating from an augmented reality headset operated in the specific geographic area.
Warr teaches a user computing device may be virtual reality (VR) or augmented reality (AR) headsets (Col. 6 Lines 40-48) thereby teaching, in combination with Allen and Xia, collecting user data from user devices including VR or AR headsets.

Regarding Claim 7
Allen, Warr, Xia, and Mandyam further teach:
wherein the plurality of online user activity comprises activity originating from a user’s smartphone operated in the specific geographic area.
Allen teaches “external data collection computer system 160 may be configured to monitor, collect, store and/or transmit data related to events, transactions, or the like, occurring at systems external to the entity” where “the data collected may include particular websites visited, types of websites visited, time, date, or the like, of visits to particular sites, functions or features accessed from particular sites, geographic location when accessing one or more sites, and the like” (Para. [0033]).  Allen further teaches that local and remote computing devices may be smart phones (Para. [0035]), thereby teaching activity originating from a user’s smartphone operated in the geographic area.

Regarding Claim 8
Allen, Warr, Xia, and Mandyam further teach:
wherein the rules mapping table comprises a neural network.
Allen teaches using artificial neural network algorithms for machine learning engine to map the user activity data to a customized display of features (Para. [0042])

Regarding Claim 9
Allen, Warr, Xia, and Mandyam further teach:
wherein the digital display system does not comprise a user’s smartphone, and the digital display system comprises a self-service automated teller machine.
Allen further teaches an example of the system being an Automated Teller Machine (ATM) that “a user may visit…every other Friday (e.g., payroll Fridays) at 5:30p.m. to make a withdrawal” (Para. [0023]) thereby teaching the digital display system as an automated teller machine and not a user’s smarthpone.

Regarding Claim 10
Allen, Warr, Xia, and Mandyam further teach:
wherein the entry identifies a geographic area by zip code.
Mandyam teaches a real time user activity-driven targeted display advertising system that gathers online consumer information, analyzes the consumer information to determine consumer interest trends, and utilizing the consumer interest trend to define a target advertising market to display targeted display to the target advertising market (Abstract).  Mandyam further teaches identifying “a geographic location for the target market by…zip code” (Para. [0019]) and “the accessing activity defining consumer interest may also be analyzed by geographic area, specific venue, specific time, as noted above” (Para. [0030]) “to determine a consumer information seeking volume or trend, such as, a high number of users…or at least a number of users that is above ‘normal,’ however normal may be defined, for the given definable target market, e.g., geographically, in a definable area in and around the HP Arena in San Jose, have been looking for sushi restaurants, over some definable prior time period, e.g., since the Sharks game ended fifteen minutes ago” (Para. [0031]).
Therefore, Mandyam teaches identifying trending search keyword, such as sushi restaurants, corresponding to an event venue, HP Arena, which corresponds to a geographic area and zip code.

Regarding Claim 11
Allen, Warr, Xia, and Mandyam further teach:
wherein the graphics display content comprises educational training materials stored in the display content storage unit at the memory address corresponding to the pointer.
Allen teaches “the machine learning datasets may be generated based on historical data (e.g., historical use data), training data (e.g., known patterns of selection, or the like), internal system data (e.g., historical use of internal systems, functions or features selected, patterns of selections, and the like), external system data (e.g., historical use of external systems or sites, patterns of sequences of selection, types of websites visited, and the like), and the like” (Para. [0067]) where Dynamic Interface Customization And Generation Computing Platform 110 comprises the processors and memory for machine learning datasets 112e, machine learning engine 112d, and historical information database 112c (Fig. 1B), thus teaching educational training materials stored in the system’s content storage unit

Regarding Claim 12
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 14
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 15
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 16
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 17
All of the limitations herein are similar to some or all of the limitations of Claim 10.

Regarding Claim 18
All of the limitations herein are similar to some or all of the limitations of Claim 11.

Regarding Claim 19
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Allen, Warr, Xia, and Mandyam further teach:
one or more non-transitory computer-readable media (Allen – Para. [0095]) storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, a memory, and a digital display system, cause the computing platform to perform steps (Allen – Para. [0038]).

Regarding Claim 20
All of the limitations herein are similar to some or all of the limitations of Claim 9.


Response to Amendment
Applicant’s Amendments, filed on 1/6/2022, are acknowledged and accepted.
In light of the amendments filed on 1/6/2022, the 112(b) rejection of claim 4 has been withdrawn.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 1/6/2022 have been fully considered but were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.


Response to Arguments
On pages 7-8 of the remarks filed on 1/6/2022, Applicant argues that a four-reference combination 103 rejection or claim 1 relying upon Allen in view of Xia in view of Warr in view of Mandyam is non-obvious because “while the quantity of references in an obviousness rejection is not necessarily dispositive of a deficiency of a rejection it is strongly indicative of the failure in the universe of cited prior art to disclose the novel combination of features recited in Applicants’ amended claim 1” which has been amended to include the features of previously recited dependent claims 3 and 10 which were previously rejected by incorporating the Warr and Mandyam references respectively.  It is noted that amended independent claims 12 and 19 do not recite the same scope as amended independent claim 1.
Applicant’s argument is not convincing because Warr, Xia, and Mandyam are merely providing small complimentary features to expand the core teachings of Allen. Allen already teaches the core features of retrieving a measure of online user activity trending (Para. [0085]) and storing a rules mapping table in memory (Para. [0005]), and is merely modified by Warr to expand the use-case allowing an entity operating a ride-sharing or auto-sharing smartphone application for retrieving a measure of data (Col. 13 Lines 15-42), modified by Xia to focus the retrieval of online user activity trending down to a specific geographic area (Para. [0049]), and modified by Mandyam to include a specific entry into a rules mapping table, the entry identifying a trending search keyword corresponding to an event venue (Mandyam – Paras. [0019], [0030], & [0031]).

On pages 9-10 of the remarks filed on 1/6/2022, Applicant argues that Claims 1, 12, and 19 should not have been rejected under 101 as being directed to a mental process because “the claims must be considered as a whole and then scrutinized to determine whether they are ‘directed to’ an abstract idea falling into any of the three USPTO-enumerated groupings”.Applicant’s argument is not convincing because under Step 2B, it was evaluated whether the additional elements caused the claim, as a whole, to amount to amount to significantly more than the judicial exception and the conclusion was that no, it did not. The claims merely recite using a rules mapping table, that happens to be stored in memory, being used to match retrieved information with content to be displayed, and displaying that content which are actions that could be performed using a mental process as explained above.

On pages 9-10 of the remarks filed on 1/6/2022, Applicant argues that Claims 1, 12, and 19 should not have been rejected under 101 as being directed to a mental process because “if the claims recite generic computer functions that are well-understood routine and conventional activities that amount to no more than implementing the abstract idea with a computer processor, then presumably the Office should be able to produce numerous anticipatory prior art”.Applicant’s argument is not convincing because there is no mention of “generic computer functions that are well-understood routine and conventional activities” which might then necessitate supporting anticipatory prior art for such a statement.  The rejection states that the “limitations may constitute as merely using a computer as a tool to perform at least a portion of an abstract idea and thus does not recite additional elements that amount to significantly more than the judicial exception”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sacco et al. (U.S. Pre-Grant Publication No. 2015/0032754) teaches creating topic neighborhoods and a visualization for related topic neighborhoods in a networked system, and gathering neighborhood information using the identified topic as a search term to search from sources including information related to the topic.
Spivack et al. (U.S. Pre-Grant Publication No. 2014/0040281) teaches a system and method for discovering and ranking trending links about topics by receiving a plurality of messages from a social networking server, identifying a plurality of trending objects from the plurality of messages, generating at least one trending score for each trending object of the trending objects, and presenting a list of the trending objects based on the trending scores.
Flake et al. (U.S. Pre-Grant Publication No. 2015/0149430) teaches web searches toward influencing resultant content to increase relevancy, the resultant content influenced by reconfiguring a query and/or filtering results based on user location and/or context information (e.g., user characteristics/profile, prior interaction/usage, temporal, current events, and third party state/context…).
Aguera y Arcas et al. (U.S. Pre-Grant Publication No. 2012/0084247) teaches using state information about a user to affect the way in which an application or service behaves with respect to the user where inferences about the user are drawn based on user-specific and/or non-user-specific information, the non-user-specific information including bus schedules, movie schedules, maps, etc.
Muske (U.S. Patent No. 10,019,520) teaches a system and process for using artificial intelligence to provide context-relevant search engine results to a user by reversing the search process performed by typical search engines by having experts assess a topic prior to the search and then performing searches based on expert input.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        3/14/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154